DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 
201941006124   
  02/15/2019   
  INDIA   



Claims 1—18 filed on 03/30/2019 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4—8, 10—14 and 16—20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Shapiro” [US 7995758 B1] in view of “Rakowski” et al. [US 8341249 B2].

REGARDING CLAIMS 1, 7 & 13. Shapiro disclose A method, A first computing device, and A non-transitory computer readable medium having stored thereon instructions for providing a secure communication between devices, the method comprising:
a processor; and a memory communicatively coupled to the processor and storing instructions (see FIGS.2 and 3, where Shapiro disclose computing devices and instructions): generating, by a first computing device, a new encryption key based on a selected encryption key [see KEY SERVER 330 (FIG.3 of Shapiro); see also Generate … encryption key 110 (FIG.1)] and a current synchronized hash based on a set of pre-defined rules [see HASH FUNCTION 334 (FIG.3 of Shapiro); see also Cryptographically hashing … 120-140 of FIG.1], wherein the selected encryption key is selected from a plurality of encryption keys based on the set of predefined rules, the set of pre-defined rules are retrieved from a pre-installed library [see generated family of encryption keys 360 (FIG.3 of Shapiro)],

see FIGS.1 and 2A-2B, where Rakowski disclose synchronizing configuration (including hash, keys, rules) between Client Device 110 and Server Computer 112; see also Figures 4, 6—8, where Rakowski disclose Synch 402-1, 402-2; rules 618-1, 618-M… etc.];
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the system of Shapiro by incorporating the teaching of Rakowski for the benefit of synchronizing configuration information for applications on two or more clients (e.g., computers or other client devices) so as to maintain a consistent configuration as a user moves from one client to another.

Shapiro in view of Rakowski further disclose:
encrypting, by the first computing device, the message to be transmitted using the new encryption key to generate an encrypted message [Shapiro (FIG.3) disclose an encrypted electronic document 350; Rakowski disclose encrypting (Encryption Decryption Module 838, Figure 8) and configuration information too (228, Figure 2A, ]; transmitting, by the first computing device, the encrypted message to the second computing device; and replacing, by see FIGS.1 and 2A-2B, where Rakowski disclose synchronizing configuration (including hash, keys, rules) between Client Device 110 and Server Computer 112; see also Figures 4, 6—8, where Rakowski disclose Synch 402-1, 402-2; rules 618-1, 618-M… etc.].

Shapiro in view of Rakowski further disclose claims 2, 8 & 14. The method, device and medium further comprising generating, by the first computing device, an initial synchronized hash and the plurality of encryption keys while communicatively pairing the first computing device and the second computing device [see KEY SERVER 330 (FIG.3 of Shapiro); see also Generate … encryption key 110 (FIG.1); HASH FUNCTION 334 (FIG.3 of Shapiro); see also Cryptographically hashing … 120-140 of FIG.1].

Shapiro in view of Rakowski further disclose claims 4, 10 & 16.    The method, device and medium, further comprising:  receiving, by the first computing device, the encrypted message transmitted from the first computing device or the second computing device respectively; separately generating, by the first computing device, the new encryption key based on the selected encryption key and the current synchronized hash based on the set of predefined rules, wherein the selected encryption key is separately selected from the plurality of encryption keys based on the set of pre-defined rules [see KEY SERVER 330 (FIG.3 of Shapiro); see also Generate … encryption key 110 (FIG.1); HASH FUNCTION 334 (FIG.3 of Shapiro); see also Cryptographically hashing … 120-140 of FIG.1]; and decrypting, by the first computing device, the encrypted message using the new encryption key to determine the Shapiro (FIG.3) disclose an encrypted electronic document 350; Rakowski disclose encrypting (Encryption Decryption Module 838, Figure 8) and configuration information too (228, Figure 2A, ]. The motivation to combine is the same as that of claim 1 above.

Shapiro in view of Rakowski further disclose claims 5, 11 & 17.    The method, device and medium, further comprising: separately generating, by the first computing device, the updated synchronized hash based on the message and the current synchronized hash [see KEY SERVER 330 (FIG.3 of Shapiro); see also Generate … encryption key 110 (FIG.1); HASH FUNCTION 334 (FIG.3 of Shapiro); see also Cryptographically hashing … 120-140 of FIG.1]; and replacing, by the first computing device, the current synchronized hash with the updated synchronized hash [Shapiro (FIG.3) disclose an encrypted electronic document 350; Rakowski disclose encrypting (Encryption Decryption Module 838, Figure 8) and configuration information too (228, Figure 2A, ]. The motivation to combine is the same as that of claim 1 above.

Shapiro in view of Rakowski further disclose claims 6, 12 & 18.    The method, device and medium, further comprising: generating, by the first computing device, an updated message based on the message to be transmitted and the updated synchronized hash as per the set of pre-defined rules; encrypting, by the first computing device, the updated message using the new encryption key to generate an updated encrypted message [see KEY SERVER 330 (FIG.3 of Shapiro); see also Generate … encryption key 110 (FIG.1); HASH FUNCTION 334 (FIG.3 of Shapiro); see also Cryptographically hashing … 120-140 of FIG.1]; and transmitting, by the first computing device, the updated encrypted message [Shapiro (FIG.3) disclose an encrypted electronic document 350; Rakowski disclose encrypting (Encryption Decryption Module 838, Figure 8) and configuration information too (228, Figure 2A, ]. The motivation to combine is the same as that of claim 1 above.

Allowable Subject Matter
Claims 3, 9 & 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Shapiro and Rakowski fail to disclose The method, device, and medium, further comprising:  transmitting, by the first computing device, a device identification and a unique initialization key to the second computing device; receiving, by the first computing device, an encrypted catchphrase from the second computing device upon validation of the device identification and the unique initialization key, wherein the encrypted catchphrase is generated by encrypting a catchphrase using the unique initialization key; decrypting, by the first computing device, the encrypted catchphrase using the unique initialization key to determine the catchphrase; transmitting, by the first computing device, a response to the catchphrase and a request for the plurality of encryption keys to the second computing device; receiving, by the first computing device, an encrypted key-message from the second computing device, wherein the encrypted key-message is generated by encrypting a key-message using the unique initialization key and the key-message comprises the plurality of encryption keys; .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO—892).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571) 270-3155.  The examiner can normally be reached on Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/AMARE F TABOR/             Primary Examiner, Art Unit 2434